                       IN THE UNITED STATES DISTRICT COURT FOR THE
                               MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION

    MICHAEL T. HORTON,                              )
                                                    )
          Plaintiff,                                )
                                                    )    NO. 3:20-cv-00077
    v.                                              )
                                                    )    JUDGE RICHARDSON
    WARDEN WASHBURN, et al.,                        )
                                                    )
          Defendants.                               )

                                   MEMORANDUM OPINION

         Plaintiff Michael T. Horton, an inmate currently confined at the Southwest Virginia

Regional Jail in Duffield, Virginia, filed a pro se civil rights complaint under 42 U.S.C. § 1983

regarding the conditions of confinement at his former place of confinement, Trousdale Turner

Correctional Center.1 (Doc. No. 2.) Plaintiff also filed an application to proceed in District Court

without prepaying fees and costs. (Doc. No. 1.) The Complaint is before the Court for an initial

screening, as required by the Prison Litigation Reform Act (“PLRA”).

I.       Application to Proceed as a Pauper

         The Court may authorize a prisoner to file a civil suit without prepaying the filing fee. 28

U.S.C. § 1915(a). Plaintiff’s application to proceed as a pauper (Doc. No. 1) and certified inmate

trust account statement (Doc. No. 1-1) reflect that he is unable to pay the full filing fee in advance.

Accordingly, the application (Doc. No. 1) will be granted and the $350.00 filing fee will be

assessed as directed in the accompanying Order. 28 U.S.C. § 1915(b)(1).




1
  Plaintiff initially filed this action in the Eastern District of Tennessee, and that Court transferred
the case here. (Doc. Nos. 4 and 5.)
II.    Initial Review

       Under the PLRA, the Court must review and dismiss the Complaint if it is frivolous or

malicious, fails to state a claim, or seeks monetary relief from an immune defendant. 28 U.S.C. §

1915A. The Court must construe a pro se complaint liberally, Erickson v. Pardus, 551 U.S. 89, 94

(2007) (citing Estelle v. Gamble, 429 U.S. 97, 106 (1976)), and accept the factual allegations as

true unless they are entirely without credibility. Thomas v. Eby, 481 F.3d 434, 437 (6th Cir. 2007)

(citing Denton v. Hernandez, 504 U.S. 25, 33 (1992)).

       A.      Factual Allegations

       Plaintiff alleges that he was previously confined at Trousdale Turner Correctional Center,

though he does not specify when. (Doc. No. 2 at 4.) At Trousdale Turner, Plaintiff was “exposed

to black mold, violence, and gang activity.” (Id.) As a result of being “forced to fight many times,”

Plaintiff’s wrist was broken twice, his hand had “boxer’s fractures,” and his right shoulder was

“popped out” of the socket. (Id.) Plaintiff’s sick call request was ignored, so he had to “pop [his]

shoulder back in place [his]self.” (Id.) As a result of exposure to black mold, Plaintiff has breathing

problems, dizzy spells, and headaches. (Id.) Plaintiff also alleges that he experienced leaking toilets

and sinks, as well as cell doors that would not lock. (Id. at 5.)

       At some point, Plaintiff filed a grievance, and Trousdale Turner staff “sent [him] to [his]

detainer.” (Id. at 4.) Plaintiff’s complaints to unnamed corrections officers also “did no good.”

(Id.) Plaintiff asserts that he suffered violations of his civil rights “because of skin color and lack

of money.” (Id.) He requests monetary damages. (Id. at 5.)

       B.      Standard of Review

       To determine whether a Complaint “fails to state a claim on which relief may be granted”

under the PLRA’s screening requirements, the Court applies the same standard as under Rule



                                                   2
12(b)(6) of the Federal Rules of Civil Procedure. Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir.

2010). The Court therefore accepts “all well-pleaded allegations in the complaint as true, [and]

‘consider[s] the factual allegations in [the] complaint to determine if they plausibly suggest an

entitlement to relief.’” Williams v. Curtin, 631 F.3d 380, 383 (6th Cir. 2011) (quoting Ashcroft v.

Iqbal, 556 U.S. 662, 681 (2009)). An assumption of truth does not extend to allegations that consist

of legal conclusions or “‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Iqbal, 556

U.S. at 678 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007)). A pro se pleading

must be liberally construed and “held to less stringent standards than formal pleadings drafted by

lawyers.” Erickson, 551 U.S. at 94 (citing Estelle, 429 U.S. at 106).

       C.      Discussion

       “There are two elements to a [Section] 1983 claim. First, a plaintiff must allege that a

defendant acted under color of state law. Second, a plaintiff must allege that the defendant’s

conduct deprived the plaintiff of rights secured under federal law.” Handy-Clay v. City of

Memphis, Tenn., 695 F.3d 531, 539 (6th Cir. 2012) (citing Fritz v. Charter Twp. of Comstock, 592

F.3d 718, 722 (6th Cir. 2010)).

       Here, Plaintiff names two Defendants: Warden Washburn and the Tennessee Department

of Corrections (“TDOC”). As to the TDOC, it “is not a ‘person’ within the meaning of [Section]

1983, and is therefore not a proper defendant.” Hix v. Tenn. Dep’t of Corr., 196 F. App’x 350, 355

(6th Cir. 2006) (citing Will v. Mich. Dep’t of State Police, 491 U.S. 58, 64 (1989)). The TDOC

will thus be dismissed as a party. It is true that TDOC is properly viewed as the State of Tennessee

for purposes of Section 1983, but Plaintiff’s claim could not survive with TDOC merely recast as

the State, because the State likewise is not a proper defendant in a Section 1983 action. See id.




                                                 3
(citing Will, Tenn. Code Ann. § 4–3–101 (2006), and Gean v. Hattaway, 330 F.3d 758, 766 (6th

Cir.2003)).

       Next, as to Warden Washburn, Plaintiff does not make any specific allegations against him

in the body of the Complaint. To the extent that Plaintiff seeks to hold Washburn personally liable

based on his supervisor position, “Section 1983 liability must be premised on more than . . . the

right to control one’s employees.” Everson v. Leis, 556 F.3d 484, 496 (6th Cir. 2009) (citing Shehee

v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999)). A claim against a supervisor “must fail . . . unless

‘the supervisor encouraged [a] specific incident of misconduct or in some other way directly

participated in it.’” Cardinal v. Metrish, 564 F.3d 794, 802–03 (6th Cir. 2009) (quoting Combs v.

Wilkinson, 315 F.3d 548, 558 (6th Cir. 2002)). “At a minimum a plaintiff must show that the

official at least implicitly authorized, approved, or knowingly acquiesced in the unconstitutional

conduct of the offending officers.” Id. at 803 (quoting Combs, 315 F.3d at 558).

       Here, Plaintiff does not make any factual allegations against Warden Washburn, much less

allege that he directly participated in specific instances of unconstitutional conduct. Even under

the liberal standards for pro se pleadings, “[m]erely listing names in the caption of the complaint

and alleging constitutional violations in the body of the complaint is not enough to sustain recovery

under [Section] 1983.” Gilmore v. Corr. Corp. of. Am., 92 F. App’x 188, 190 (6th Cir. 2004) (citing

Flagg Bros. v. Brooks, 436 U.S. 149, 155–57 (1978)). Accordingly, Plaintiff fails to state a claim

against Warden Washburn.

       III.    Conclusion

       The Court understands why Plaintiff well might feel aggrieved by the situations with which

he allegedly had to contend. These alleged circumstances are not trivial, and someone suffering

through them well might wish to have a remedy. But in order to even possible obtain a remedy in



                                                 4
this Court, such a person must state a valid claim. Plaintiff has not done so. For the reasons set

forth above, Plaintiff fails to state a claim upon which relief may be granted. 28 U.S.C. § 1915A.

The Court thus will dismiss this action and certify that any appeal would not be taken in good faith.

28 U.S.C. § 1915(a)(3). The Court, therefore, will not grant Plaintiff leave to proceed as a pauper

on any appeal.

       The Court will enter an appropriate Order.


                                                      ____________________________________
                                                      ELI RICHARDSON
                                                      UNITED STATES DISTRICT JUDGE




                                                 5
